Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1, 6-27 are currently pending in this application.
Claims 2-5 have been canceled.
Claims 26-27 have been added.

Response to Amendments
The applicant amended claim 1 to incorporate features of original claims 2-5.

Claim Objections
Claim 1 is objected to due to minor informality:
a).	Claim 1 line 12 ends with a semi-colon (;) and it shall be removed.  (Note: the period (.) occurs in line 15 of the claim).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 21-23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mora et al. (2015/0178988; IDS).

Regarding claim 1, Mora teaches a method (e.g., This invention proposes a robust and novel method and system to fully automatically generate a realistic 3D reconstruction of a human model (easily extendable for other kinds of models). Mora: [0088]) comprising: 
segmenting each of a plurality of polygon meshes of a digital character into a plurality of articulation segments (e.g., The first one is based cutting the important area in the low polygonal resolution mesh, and later substitute it with the same section in the high resolution mesh. Mora: [0017] L.1-3. The mesh is also rigged using an articulated human skeleton model and bone weights are assigned to each vertex.  These processes allow performing real time deformation of the polygon mesh by way of associated bones/joints of the articulated skeleton.  Each joint includes a specific rigidity model in order to achieve realistic deformations. Mora: [0094]. The topology of the mesh (closed and manifold) makes it suitable for animation purposes in a wide range of applications.  Critical areas for human perception, such as face, are enhanced by means of local (active or passive) stereo reconstruction.  The enhancement process uses a local high density mesh (without topological restrictions) or a dense point cloud resulting from the stereo reconstruction to deform the VH mesh in a process referred to as mesh fusion.  The fused/merged mesh retains the topology correctness of the initial VH mesh.  Mora: [0096] L.4-13. FIG. 22 shows the subject in the capture room (known pose), the mesh with the embedded skeleton and the segmentation of the mesh in different regions associated to skeleton bones (required for flexible skinning). Mora: [0163].  Therefore, articulated human skeleton mesh are segmented with joints), the polygon meshes being representative of a physical subject in a plurality of poses (e.g., Once the mesh structure has been recovered, semantic information must be added to the model in order to make its animation possible.  Model animation is usually carried out considering joint angle changes as the measures to characterize human pose changing and gross motion.  This means that poses can be defined by joint angles.  By defining poses and motion in such a way, the body shape variations caused by pose changing and motion will consist of both rigid and non-rigid deformation. Mora: [0019] L.1-9.  The standard motion capture sequence, which is composed of key body poses, is transformed into a sequence of postures of a simple triangle mesh model.  Mora: [0029] L.5-8.  FIG. 22 shows the subject in the capture room (known pose), the mesh with the embedded skeleton and the segmentation of the mesh in different regions associated to skeleton bones. Mora: [0085].  It is obvious a sequence of postures consists of a plurality of poses of the standard motion of the body which are transformed into triangle meshes), each pose comprising a unique articulation of one or more body parts of the physical subject (e.g., In the model, the human body is divided into multiple segments according to major joints of the body, each segment is represented by a rigid linkage, and an appropriate joint is placed between the two corresponding linkages. Mora: [0019] L.15-19. The method is purely mesh-based and can easily transfer motions between human subjects of completely different shape and proportions. The standard motion capture sequence, which is composed of key body poses, is transformed into a sequence of postures of a simple triangle mesh model.  This process is performed using standard animation software which uses a skeleton to deform a biped mesh.  The core of the approach is an algorithm to transfer motion from the moving template mesh onto the scanned body mesh. Mora: [0029] L.3-12.  Therefore, key body poses are transformed into postures of single triangle meshes where the human body is divided into multiple segments according to major joints of the body.  Hence, each pose is transformed into posture of single triangle mesh of the human body); 
determining an indicator of position or orientation for each of the articulation segments for each of the polygon meshes (e.g., Once the mesh structure has been recovered, semantic information must be added to the model in order to make its animation possible.  Model animation is usually carried out considering joint angle changes as the measures to characterize human pose changing and gross motion.  This means that poses can be defined by joint angles.  By defining poses and motion in such a way, the body shape variations caused by pose changing and motion will consist of both rigid and non-rigid deformation.  Rigid deformation is associated with the orientation and position of segments that connect joints.  Non-rigid deformation is related to the changes in shape of soft tissues associated with segments in motion, which, however, excludes local deformation caused by muscle action alone.  The most common method for measuring and defining joint angles is using a skeleton model.  In the model, the human body is divided into multiple segments according to major joints of the body, each segment is represented by a rigid linkage, and an appropriate joint is placed between the two corresponding linkages.  The main advantage of pose deformation is that it can be transferred from one person to another.  Mora: [0019]. The displacement map provides a representation of the captured surface detail which can be adaptively resampled to generate animated models at multiple levels-of-detail.  Mora: [0024] L.5-8.  It is obvious that the deformation information indicates the change in pose (position and orientation) in the recovered mesh structure.  Furthermore, FIG. 22 shows the subject in the capture room (known pose), the mesh with the embedded skeleton and the segmentation of the mesh in different regions associated to skeleton bones (required for flexible skinning). Mora: [0163]);
determining, based on the indicator of position or orientation of the each of the articulation segments (e.g., Once the mesh structure has been recovered, semantic information must be added to the model in order to make its animation possible.  Model animation is usually carried out considering joint angle changes as the measures to characterize human pose changing and gross motion. Mora: [0019] L.1-5. The displacement map provides a representation of the captured surface detail which can be adaptively resampled to generate animated models at multiple levels-of-detail.  Mora: [0024] L.5-8.  This method provides good results for the skeleton embedding task and successfully resizes and positions a given skeleton to fit inside the character (the approximate skeleton posture must be known). Mora: [0162] L.3-6), the position or orientation of the one or more joints for the plurality of poses (e.g., Model animation is usually carried out considering joint angle changes as the measures to characterize human pose changing and gross motion.  This means that poses can be defined by joint angles.  By defining poses and motion in such a way, the body shape variations caused by pose changing and motion will consist of both rigid and non-rigid deformation.  Rigid deformation is associated with the orientation and position of segments that connect joints. Mora: [0019] L.3-9. Skeleton and skinning weights are provided to allow pose deformation.  This implies that new content can be generated reusing motion capture information, which is easily retargeted to the provided model. Mora: [0186]); and
creating a pose space for a pose space deformer based on the position or orientation of the one or more joints for the plurality of poses (e.g., The standard motion capture sequence, which is composed of key body poses, is transformed into a sequence of postures of a simple triangle mesh model. Mora: [0029] L.5-8.  By defining poses and motion in such a way, the body shape variations caused by pose changing and motion will consist of both rigid and non-rigid deformation.  Rigid deformation is associated with the orientation and position of segments that connect joints. Mora: [0019] L.6-10. Animations are generated as successive deformations of the same mesh, using a skeleton rig bound to the mesh. Mora: [0042] L.17-18. The animation is performed transferring deformations from a template mesh to the given mesh without an underlying skeleton model, although the template mesh is deformed by means of a skinning technique (LBS).  Mora: [0043] L.3-6.  3D animations are created as target morphs.  This implies that a deformed version of the mesh is stored as a series of vertex positions in each key frame of the animation. Mora: [0045] L.1-3.  Therefore, the key body poses captured are taken as forming a pose space.  Pose changing and motion are obtained by applying rigid (orientation and position) and non-rigid (shape of soft tissues) deformations and the deformations form the deformer).

Regarding claim 6, Mora teaches the method of claim 1, further comprising creating the plurality of polygon meshes by scanning the physical subject in the plurality of poses (e.g., Once the mesh structure has been recovered, semantic information must be added to the model in order to make its animation possible.  Model animation is usually carried out considering joint angle changes as the measures to characterize human pose changing and gross motion.  This means that poses can be defined by joint angles.  By defining poses and motion in such a way, the body shape variations caused by pose changing and motion will consist of both rigid and non-rigid deformation.  Mora: [0019] L.1-9. The core of the approach is an algorithm to transfer motion from the moving template mesh onto the scanned body mesh. Mora: [0029] L.10-12. The scanning process of the full body can take around 17 seconds to complete for a laser device [13].  This amount of time requires the use of 3D motion compensation algorithms as it is difficult for the user to remain still during the entire process. Mora: [0033] L.9-13. The scanning position of the subject is also a factor to take into account in order to avoid artifacts as phantom parts.  These phantom parts are the result of using a finite number of cameras, which prevents capturing the object at every angle.  This leads to assign to the reconstructed object the spatial zones without sufficient information to determine if they belong or not to it. Mora: [0098] L.15-21). 
 
Regarding claim 7, Mora teaches the method of claim 1, wherein the articulation segments of the polygon mesh consist essentially of vertices which change position or orientation substantially together as a group between different poses amongst the plurality of poses (e.g., This algorithm does not insert extra information (i.e. vertices or triangles) extracted from the depth map, it only moves existing vertices to a position next to the cloud mesh.  As a good triangle resolution in the original mesh is not having, it is important to subdivide the head section of the mesh to obtain a similar resolution to the cloud mesh. Mora: [0137] L.1-6. When the section is subdivided, the vertices are ready for moving.  The vertices that can potentially be moved are those which have been marked as belonging to the head. Mora: [0138] L.1-3. This method provides good results for the skeleton embedding task and successfully resizes and positions a given skeleton to fit inside the character (the approximate skeleton posture must be known).  Additionally it can also provide skinning weights computed using a 
Laplace diffusion equation over the surface of the mesh, which depends on the distance from the vertices to the bones.  However, this skinning method acts in the same manner for all the bones of the skeleton.  While the resulting deformations for certain joint rotations are satisfactory, for shoulders or neck joints, the diffusion of the vertices weights along the torso and head produce non-realistic deformations.  The invention introduces a specific articulation model to achieve realistic animations. Mora: [0162] L.3-15). 
 
Regarding claim 8, Mora teaches the method of claim 1, further comprising: 
identifying one of the polygon meshes as a base model (e.g., Once the mesh structure has been recovered, semantic information must be added to the model in order to make its animation possible.  Model animation is usually carried out considering joint angle changes as the measures to characterize human pose changing and gross motion.  This means that poses can be defined by joint angles.  …  In the model, the human body is divided into multiple segments according to major joints of the body, each segment is represented by a rigid linkage, and an appropriate joint is placed between the two corresponding linkages.  The main advantage of pose deformation is that it can be transferred from one person to another. Mora: [0019]. This process is performed using standard animation software which uses a skeleton to deform a biped mesh.  The core of the approach is an algorithm to transfer motion from the moving template mesh onto the scanned body mesh. Mora: [0029] L.8-12); and 
performing an alignment operation to align the remaining polygon meshes with the base model (e.g., The framework enables rapid transformation of 3D surface measurement data of real objects into a structured representation for realistic animation.  Manual interaction is required to initially align the generic control model or define constraints for remeshing of previously unmodelled objects.  Then, the system enables automatic construction of a layered shape representation.  Mora: [0026]. Initially, a generic control model (which includes skinning weights) must be manually posed for approximate alignment with the capture data.  Also, a displacement map has to be generated in order to establish a relation between the generic model surface (which is animated) and the unstructured captured data.  Despite the displacement map, the control model is only able to roughly approximate the original model.  Mora: [0044] L.1-8). 
 
Regarding claim 9, Mora teaches the method of claim 8, wherein the alignment operation comprises an iterative closest point algorithm (e.g., a combination of global and local optimization techniques is proposed to enforce both photometric and geometric consistency constraints throughout the modeling process.  VH is used as a coarse approximation of the real surface.  Then, photo-consistency constraints are enforced in three consecutive steps: First, …; secondly, …; finally, an iterative (local) refinement step is used to recover fine surface details.  Mora: [0012]. Mesh smoothing removes aliasing artifacts from the VH mesh.  In a particular embodiment, iterative HC Laplacian Smooth [19] filter could be used for this purpose.  Once the mesh has been smoothed it can be simplified in order to reduce the number of triangles.  Mora: [0124] L.5-9). 

Regarding claim 21, Mora teaches the method of claim 1, further comprising loading a file which identifies vertices of each of the articulation segments (e.g., a framework is built to construct functional animated models from the captured surface shape of real objects.  Generic functional models are fitted to the captured measurements of 3D objects with complex shape.  Their general framework can be applied for animation of 3D surface data captured from either active sensors or multiple view images. Mora: [0021]. It is obvious that the data from active sensors or multiple view images are loaded from files to reconstruct a 3D model for an object or being.  A method for generating a realistic 3D reconstruction model for an object or being, comprising: a) capturing a sequence of images of an object or being from a plurality of surrounding cameras; b) generating a mesh of said an object or being from said sequence of images captured; c) creating a texture atlas using the information obtained from said sequence of images captured of said object or being; d) deforming said generated mesh according to higher accuracy meshes of critical areas; and e) rigging said mesh using an articulated skeleton model and assigning bone weights to a plurality of vertices of said skeleton model; the method comprises generating said 3D reconstruction model as an articulation model further using semantic information enabling animation in a fully automatic framework. Mora: Abstract L.1-17). 
 
Regarding claim 22, Mora teaches the method of claim 1, further comprising identifying vertices of each of the articulation segments by: 
casting a plurality of rays from one of the joints (e.g., Active methods, as opposed to passive, use a controlled source of light such as a laser [13] or coded light [14] in order to recover the 3D information.  Mora: [0015] L.4-6);  and 
identifying vertices which correspond to polygon faces which are intersected by the rays (e.g., Once this new mesh is created, all the vertices will be erased in the cloud mesh, which are not close enough (this distance is determined with the maximum distance from the camera and the head depth, but it could be variable and it is possible to adapt it to different conditions) to this head mesh.  Some other cutting planes using the width and height of the model's head that will remove noisy triangles and vertices generated due to possible occlusions will also be defined.  Mora: [0136] L.23-31. This algorithm does not insert extra information (i.e. vertices or triangles) extracted from the depth map, it only moves existing vertices to a position next to the cloud mesh.  As a good triangle resolution in the original mesh is not having, it is important to subdivide the head section of the mesh to obtain a similar resolution to the cloud mesh.  For this, Dyn's butterfly scheme is used.  Mora: [0137].  When the section is subdivided, the vertices are ready for moving.  The vertices that can potentially be moved are those which have been marked as belonging to the head.  The first step of this process consists in tracing lines from the d-barycenter to each of the triangles in the cloud.  For each vertex, if the line intersects any remaining cloud triangle, the vertex will be moved to where that intersection takes place and will be marked as MOVED (see FIG. 14).  Mora: [0138]). 
 
Regarding claim 23, Mora teaches the method of claim 1, wherein the one or more joints are part of a core skeleton for the digital character (e.g., These processes allow performing real time deformation of the polygon mesh by way of associated bones/joints of the articulated skeleton.  Each joint includes a specific rigidity model in order to achieve realistic deformations. Mora: [0094] L.3-6. Skeletal animation is the most extended technique to animate 3D characters, and it is used in the present invention pipeline to animate the human body models obtained from the 3D reconstruction process. Mora: [0158] L.1-4. The animation of the 3D model, which consists in a polygonal mesh, requires an internal skeletal structure (a rig) that defines how the mesh is deformed according to the skeletal motion data provided.  This rig is obtained by a process commonly known as rigging.  Therefore, during animation the joints of the skeleton are translated or rotated, according to the motion data , and then each vertex of the mesh is deformed with respect to the closest joints. Mora: [0159]).

Regarding claim 27, Mora teaches the method of claim 1, further comprising:
inputting one or more joint transformation into the pose space deformer (e.g., Model animation is usually carried out considering joint angle changes as the measures to characterize human pose changing and gross motion.  This means that poses can be defined by joint angles.  By defining poses and motion in such a way, the body shape variations caused by pose changing and motion will consist of both rigid and non-rigid deformation.  Mora: [0019] L.3-9); and 
outputting from the pose space deformer a new polygon mesh for the digital character, the new polygon mesh corresponding to a new pose that is not amongst the plurality of poses used to create the pose space (e.g., The core of the approach is an algorithm to transfer motion from the moving template mesh onto the scanned body mesh.  The motion transfer problem is formulated as a deformation transfer problem.  Therefore, a sparse set of triangle correspondences between the template and the target mesh needs to be manually specified.  Then, the deformation interpolation method automatically animates the target mesh.  The resulting animation is represented as a set of meshes instead of a single rigged mesh and its motion. Mora: [0029] L.10-18.  The set of meshes animated between the template and the target mesh are new meshes with poses that are not amongst the plurality of key body poses)

Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mora as applied to claim 1 and further in view of Medioni et al. (2013/0286012; IDS).
 
Regarding claim 10, Mora teaches the method of claim 1, wherein determining an indicator of position or orientation for each of the articulation segments of the polygon mesh comprises determining a local coordinate system for each of the articulation segments (see 10_1 below). 
While Mora does not explicitly teach, Medioni teaches:
(10_1). determining a local coordinate system for each of the articulation segments (e.g., In some implementations, articulated registration between the four views (i.e., the frames in the sequence identified as corresponding to predefined poses) can be achieved by minimizing the distance between the projected contours of the 3D model and the contours on the depth images of the corresponding four key views.  To reduce the complexity of this optimization problem and to specifically avoid the correspondence searching problem, perspective projection can be relaxed to orthographic projection.  Thus, the original global articulated registration problem can be decomposed into three similar local articulated registration problems, e.g., R1=front registered to (back or (left or right)), R2=R1 registered to ((left or right) or right or left)), and R3=R2 registered to ((right or left) or back). Medioni: [0037] L.1-14).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Medioni into the teaching of Mora so that the animation of each segment is simple to consider in local coordinate and can be easily transformed to global coordinates.

Regarding claim 11, the combined teaching of Mora and Medioni teaches the method of claim 10, wherein determining the local coordinate system for each of the articulation segments comprises determining characteristic axes for each of the articulation segments (e.g., As will be appreciated, a whole body scanning system that employs such cylindrical representations will also employ transformations between coordinate systems.  FIG. 5 shows a cylinder 500 used to illustrate transformation between coordinate systems.  In connection with FIG. 5, two types of transformations are described: (1) a transformation between the world Cartesian coordinate system (i.e., sensor Cartesian coordinate system) and the local (e.g., limbs and torso) Cartesian coordinate system; and (2) a transformation between the local Cartesian coordinate system and the local cylindrical coordinate system (i.e., local 2D depth map).  These two types of transformations are shown in FIG. 5, where 
    PNG
    media_image1.png
    55
    168
    media_image1.png
    Greyscale
 are a set of orthogonal unit vectors, and 
    PNG
    media_image2.png
    43
    47
    media_image2.png
    Greyscale
 is a vector in space.  These form the world Cartesian coordinate system in space Medioni: [0044]. For the Cartesian coordinate system, 
    PNG
    media_image3.png
    37
    165
    media_image3.png
    Greyscale
 have similar meanings.  These form the local Cartesian coordinate system, and [right arrow over 
    PNG
    media_image4.png
    39
    24
    media_image4.png
    Greyscale
is any point in space which can be represented either in the world coordinate system or in the local coordinate system 
    PNG
    media_image5.png
    40
    321
    media_image5.png
    Greyscale
or 
    PNG
    media_image6.png
    41
    243
    media_image6.png
    Greyscale
.
Medioni: [0045] L.1-6 and Fig. 5.  Transformation between the world Cartesian coordinate system and the local Cartesian coordinate system is represented by

    PNG
    media_image7.png
    61
    665
    media_image7.png
    Greyscale
Medioni: [0046] L.1-3). 
 
Regarding claim 12, the combined teaching of Mora and Medioni teaches the method of claim 11, wherein the characteristic axes comprise orthogonal principal components of the set of vertices in the articulation segment (e.g., In some implementations, articulated registration between the four views (i.e., the frames in the sequence identified as corresponding to predefined poses) can be achieved by minimizing the distance between the projected contours of the 3D model and the contours on the depth images of the corresponding four key views.  ...  Thus, the original global articulated registration problem can be decomposed into three similar local articulated registration problems, e.g., R1=front registered to (back or (left or right)), R2=R1 registered to ((left or right) or right or left)), and R3=R2 registered to ((right or left) or back). Medioni: [0037] L.1-14. FIGS. 7B & 7C show an example of body segmentation for a front pose.  As shown in FIG. 7B, critical points detection can be accomplished using a heuristic method in which a triangle-shaped gap is searched over the depth map 710 of the front view.  The vertex of each triangle can be mapped back to the world coordinate system, which is exactly the location of a critical point as shown in FIG. 7B.  Once the critical points are detected, they can be used to decompose the whole body into several rigid parts, which can be mapped to cylindrical representations.  The decomposition can be achieved by introducing a plane geometry 715 as shown in FIG. 7C, where a single plane separates a volume of 3D space into two spaces.  Medioni: [0054] L.1-13 and Figs. 7B and 7C; reproduced below for reference.

    PNG
    media_image8.png
    521
    437
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    377
    332
    media_image9.png
    Greyscale

). 
 
Regarding claim 13, the combined teaching of Mora and Medioni teaches the method of claim 12, further comprising determining the orthogonal principal components using eigen-decomposition or Singular Value Decomposition (e.g., FIGS. 3A & 3B show an example of a process 300 for modelling a whole body, as can be employed in the pipeline of FIG. 2.  The registered points cloud data coming from the four key views) is decomposed at 310 into a set of rigid objects.  As shown in FIG. 3B, the set of rigid objects can be five objects corresponding to a torso 1, a right arm 2, aloft arm 3, a right leg 4, and a left leg 5, Both the registered points cloud and the decomposed points cloud created therefrom are 3D data. Medioni: [0038]. Principal component analysis (PC) can be used to find the accurate pose of the separating plane for the body center.  An initial location of the critical point 
    PNG
    media_image10.png
    36
    22
    media_image10.png
    Greyscale
  and initial pose of XY plane 
    PNG
    media_image11.png
    39
    55
    media_image11.png
    Greyscale
 can be estimated.  The point 
    PNG
    media_image10.png
    36
    22
    media_image10.png
    Greyscale
 can be estimated by the skeleton fitting result, and the orientation of the plane 
    PNG
    media_image12.png
    35
    33
    media_image12.png
    Greyscale
is the same as the ground plane which can be inferred from an initial calibration step.  A new plane 
    PNG
    media_image13.png
    37
    51
    media_image13.png
    Greyscale
 can be defined from the initial plane 

    PNG
    media_image14.png
    37
    41
    media_image14.png
    Greyscale
 parallel to the XY-plane (1), at location Y-dY.  To find the accurate orientation of the plane 
    PNG
    media_image15.png
    39
    48
    media_image15.png
    Greyscale
the spatial distribution of the 3D point cloud between two planes 1 and 2 can be analyzed.  A plane defined by the two largest eigen vectors gives the orientation of the planes 1 and 2.  Medioni: [0094] L.2-14). 
 
Regarding claim 14, the combined teaching of Mora and Medioni teaches the method of claim 11, further comprising determining a first characteristic axis for each of the articulation segments, the first characteristic axis pointing in the direction of greatest spatial variation between the set of vertices in the articulation segment (e.g., FIG. 4B shows details for a cylindrical representation used to model a body part 410.  The internal representation can be that of an image R(x, [Symbol font/0x71]) 330, where R represent, for example, the radius value of the cylinder 420 at position x along the axis, and [Symbol font/0x71] the angle.  This is called a cylindrical image representation, as shown in FIG. 4B. Medioni: [0042] L.1-6 and Fig. 4B. After global registration, the decomposed body will have three or four point clouds for each part (note that each leg will likely only have three point clouds since the view from the other side is blocked by the other leg).  Each body limb will have a local coordinate system, which can have its origin located at the joining portion of the limb, which connects the limb to the torso. Medioni: [0064] L.1-7. FIG. 11B shows depth blending between two cylindrical maps for a body center 1110.  This Y-shape shown in FIG. 11B includes a critical point (P) and separating plane (1) for the body center 1110.  A difficult area to model for the human body is the junction between upper body and two legs.  The critical point (`the body center`) P, can be defined in the center of the junction, a separating plane can be defined between the upper body and the two legs (1 in FIG. 11B), perpendicular to the torso cylinder axis, and another plane (2 in FIG. 3B) can be defined to separate the two legs, perpendicular to the plane 1.  The pose of plane 1 can be initialized by the ground plane and be adjusted by estimation methods described further below.  The critical point P is in the intersection of two planes.  The use of skeleton fitting allows estimation of an initial position of the critical point and initial positions of the two planes.  Medioni: [0084] L.1-16 and Fig. 11B; reproduced below for reference

    PNG
    media_image16.png
    439
    577
    media_image16.png
    Greyscale

). 
 
Regarding claim 15, the combined teaching of Mora and Medioni teaches the method of claim 14, further comprising determining a second characteristic axis for each of the articulation segments, the second characteristic axis pointing in the direction of greatest spatial variation between the set of vertices in the articulation segment, subject to the constraint that the second characteristic axis is perpendicular to the first characteristic axis (e.g., FIG. 4B shows details for a cylindrical representation used to model a body part 410.  The internal representation can be that of an image R(x, [Symbol font/0x71]) 330, where R represent, for example, the radius value of the cylinder 420 at position x along the axis, and [Symbol font/0x71] the angle.  This is called a cylindrical image representation, as shown in FIG. 4B. Medioni: [0042] L.1-6 and Fig. 4B. After global registration, the decomposed body will have three or four point clouds for each part (note that each leg will likely only have three point clouds since the view from the other side is blocked by the other leg).  Each body limb will have a local coordinate system, which can have its origin located at the joining portion of the limb, which connects the limb to the torso. Medioni: [0064] L.1-7. FIG. 11B shows depth blending between two cylindrical maps for a body center 1110.  This Y-shape shown in FIG. 11B includes a critical point (P) and separating plane (1) for the body center 1110.  A difficult area to model for the human body is the junction between upper body and two legs.  The critical point (`the body center`) P, can be defined in the center of the junction, a separating plane can be defined between the upper body and the two legs (1 in FIG. 11B), perpendicular to the torso cylinder axis, and another plane (2 in FIG. 3B) can be defined to separate the two legs, perpendicular to the plane 1.  The pose of plane 1 can be initialized by the ground plane and be adjusted by estimation methods described further below.  The critical point P is in the intersection of two planes.  The use of skeleton fitting allows estimation of an initial position of the critical point and initial positions of the two planes.  Medioni: [0084] L.1-16 and Fig. 11B. FIG. 11C shows shoulder junction and blending area.  A shoulder area 1120 of the body forms a T-shape junction.  A critical point P can be defined in the center of the junction, and a separating plane (1) can be defined between the upper body and the arm, perpendicular to the torso cylinder axis, and another plane ( 2) can be defined to separate the arm and the torso, perpendicular to the plane 1.  The critical point is in the intersection of two planes.  For depth blending, an overlapping region can be defined around the separating plane 1.  When the arm area is segmented from the torso, the reconstructed arm may contain some holes, which is similar to the case of the body center described above.  Medioni: [0087] L.1-12 and Fig. 11C; reproduced below for reference.

    PNG
    media_image17.png
    562
    573
    media_image17.png
    Greyscale

).

Regarding claim 16, the combined teaching of Mora and Medioni teaches the method of claim 15, further comprising determining a third characteristic axis for each of the articulation segments, the third characteristic axis being perpendicular to both the first characteristic axis and the second characteristic axis (e.g., FIG. 4B shows details for a cylindrical representation used to model a body part 410.  The internal representation can be that of an image R(x, [Symbol font/0x71]) 330, where R represent, for example, the radius value of the cylinder 420 at position x along the axis, and [Symbol font/0x71] the angle.  This is called a cylindrical image representation, as shown in FIG. 4B. Medioni: [0042] L.1-6 and Fig. 4B. After global registration, the decomposed body will have three or four point clouds for each part (note that each leg will likely only have three point clouds since the view from the other side is blocked by the other leg).  Each body limb will have a local coordinate system, which can have its origin located at the joining portion of the limb, which connects the limb to the torso. Medioni: [0064] L.1-7. FIG. 11B shows depth blending between two cylindrical maps for a body center 1110.  This Y-shape shown in FIG. 11B includes a critical point (P) and separating plane (1) for the body center 1110.  A difficult area to model for the human body is the junction between upper body and two legs.  The critical point (`the body center`) P, can be defined in the center of the junction, a separating plane can be defined between the upper body and the two legs (1 in FIG. 11B), perpendicular to the torso cylinder axis, and another plane (2 in FIG. 3B) can be defined to separate the two legs, perpendicular to the plane 1.  The pose of plane 1 can be initialized by the ground plane and be adjusted by estimation methods described further below.  The critical point P is in the intersection of two planes.  The use of skeleton fitting allows estimation of an initial position of the critical point and initial positions of the two planes.  Medioni: [0084] L.1-16 and Fig. 11B. FIG. 11C shows shoulder junction and blending area.  A shoulder area 1120 of the body forms a T-shape junction.  A critical point P can be defined in the center of the junction, and a separating plane (1) can be defined between the upper body and the arm, perpendicular to the torso cylinder axis, and another plane ( 2) can be defined to separate the arm and the torso, perpendicular to the plane 1.  The critical point is in the intersection of two planes.  For depth blending, an overlapping region can be defined around the separating plane 1.  When the arm area is segmented from the torso, the reconstructed arm may contain some holes, which is similar to the case of the body center described above.  Medioni: [0087] L.1-12 and Fig. 11C). 
 
Regarding claim 17, the combined teaching of Mora and Medioni teaches the method of claim 11, further comprising determining a rotation matrix for each of the articulation segments which aligns a set of reference axes to the characteristic axes, or vice versa (e.g., After local registration of the limbs, local registration of the torso can be performed.  The data for the torso will likely have significant occlusions (e.g., caused by the positioning of the arms and positioning of the camera with respect to the neck and shoulders).  This issue can be addressed by considering the connectivity between four limbs and torso.  At the last step, while registering four limbs segmented from the back view, the four joints are also registered.  These are not only connected to four limbs, but also to the torso.  Hence, the problem can be cast as finding the transformation matrix from four corresponding points (each joint is abstracted as a point).  Medioni: [0065] L.1-11. The whole body can be regarded as consisting of several rigid parts as discussed above (see e.g., FIG. 4A and corresponding description).  Each rigid part can be associated with a transformation matrix.  While the front pose is set as reference, other poses can then be described as a set of rigid transformations.  The vertices of joints between connecting rigid body parts can be calculated using Linear Blend Skinning (LBS).  In one simplified scenario, the whole body is decomposed into head & torso, left arm, right arm, left upper leg, left lower leg, right upper leg and right lower leg, such as shown and described above in connection with FIG. 3B.  Medioni: [0068]. Instead of perspective projection, orthographic projection can be used.  This simplifies the correspondence problem by reducing the parameters of a camera from six (three for translations and three for rotations) to only one which is the angle of comparative rotation between the sensor and the subject. Medioni: [0070] L.1-6. The contour registration 830 can be achieved using the ICP algorithm.  The correspondences between an extracted 2D contour from the depth frame and the projected 2D contour onto the same image plane are iteratively found, and the 2D transformation matrix that minimizes the distances between the corresponding points is calculated.  The 2D transformation is then transformed back to a 3D transformation.  The transformation is straight forward given the orthographic projection assumption.  Medioni: [0072]). 

Regarding claim 18, the combined teaching of Mora and Medioni teaches the method of claim 10, wherein determining the local coordinate system for each of the articulation segments comprises determining a center point of the set of vertices in the articulation segment (e.g.,  With the position of this camera and the center of the circle, a line which is going to intersect in two points of the mesh is created; with these two points, the "width" of the head can be determined, and also a triangle in the mesh, called "seed", for a lateruse, will be selected.  In this step, two points called d-barycenter and t-barycenter will also be determined: these point will be situated inside the head, approximately next to the center and in the middle top part respectively.  It is necessary that the t-barycenter is placed next to the top, because it will be used in the determination of the section of the mesh which represents the head of the subject. Mora: [0135] L.7-17.   Before starting to move vertices, it is necessary to clean the mesh obtained from the depth map (it will be called "cloud mesh" from now) to avoid the information of different body parts which are not the face, which sometimes include noise and irregularities.  To do this, as seen in FIG. 13, an auxiliary mesh will first be created, which is the head section of the original mesh.  To determine which triangles belong to the mesh the triangles need to be classified according on how the t-barycenter sees them (i.e. from the front or from the back) using the dot product of the triangle normal and the vector which goes from the t-barycenter to the triangle.  Starting with the seed (which, as it was described before, is the closest triangle found in the intersection of the line which joins the camera position and the center of the facial circle, and the body mesh), the face section is a continuous region of triangles seen from the back.  As the shape of the head could include some irregular patterns that will not match with the last criteria to determine the head area of triangles (such a pony tail), it is important to use another system to back the invention method up: using the same information of the head situation in the original photograph, a plane is defined which will be used as a guillotine, rejecting possible non-desired triangles in the head area. Mora: [0136] L.1-23. The process through which the mesh vertices are attached to the skeleton is called skinning.  The most popular skinning technique is Linear Blend Skinning (LBS) which associates weights for each of the vertices according to the influence of the distinct joints.  The transformation applied to each vertex is a weighted linear combination of the transformations applied to each joint. Mora: [0160]. Skinning weights must be computed for the vertices of the mesh in a way that allows a realistic result after the LBS deformation performed by a 3D rendering engine.  Moreover, the system is required to be compatible with standard human motion capture data, which implies that the internal skeleton cannot have virtual bones in order to improve the animation results, or at least, realistic human body animation should be obtainable without using them.  The system introduces a novel articulation model in addition to the human skeleton model in order to provide realistic animations. Mora: [0161]). 
 
Regarding claim 19, the combined teaching of Mora and Medioni teaches the method of claim 18, wherein the center point comprises a centroid point (e.g., In the first step a 2D circle its obtained which determines where is the face in the photograph taken by the camera pointing at the face.  With the position of this camera and the center of the circle, a line which is going to intersect in two points of the mesh is created; with these two points, the "width" of the head can be determined, and also a triangle in the mesh, called "seed", for a lateruse, will be selected.  In this step, two points called d-barycenter and t-barycenter will also be determined: these point will be situated inside the head, approximately next to the center and in the middle top part respectively.  It is necessary that the t-barycenter is placed next to the top, because it will be used in the determination of the section of the mesh which represents the head of the subject.  Mora: [0135] L.4-17.  To determine which triangles belong to the mesh the triangles need to be classified according on how the t-barycenter sees them (i.e. from the front or from the back) using the dot product of the triangle normal and the vector which goes from the t-barycenter to the triangle.  Starting with the seed (which, as it was described before, is the closest triangle found in the intersection of the line which joins the camera position and the center of the facial circle, and the body mesh), the face section is a continuous region of triangles seen from the back. Mora: [0136] L.7-16).

Regarding claim 20, the combined teaching of Mora and Medioni teaches the method of claim 10, further comprising comparing the local coordinate system for each of the articulation segments with a reference coordinate system (e.g., Transformation between the local Cartesian coordinate system and the local cylindrical coordinate system is represented by [px l, py l, pz l] ↔ [l, [Symbol font/0x71] l, z l].  The formula can be given by:  

    PNG
    media_image18.png
    183
    234
    media_image18.png
    Greyscale

Both the transformation between the world Cartesian coordinate system and the local Cartesian coordinate system, and the transformation between the local Cartesian coordinate system and the local cylindrical coordinate system, can be calculated in two ways.  Thus, [px w, py w, Pz w]↔ [px l, py l, pz l]↔ [l, [Symbol font/0x71] l, z l].  Moreover, both types of transformations can be used in the modelling processes described herein.  Medioni: [0048]). 

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mora as applied to claim 1 and further in view of Border et al. (2012/0235886; IDS).

Regarding claim 24, Mora teaches the method of claim 1, further comprising displaying the digital character using a head-mounted, see-through augmented reality display (see 24_1 below). 
While Mora does not explicitly teach, Border teaches:
(24_1). displaying the digital character using a head-mounted, see-through augmented reality display (e.g. In embodiments, the user may wear the interactive head-mounted eyepiece, where the eyepiece includes an optical assembly through which the user views a surrounding environment and displayed content.  The optical assembly may include a corrective element that corrects the user's view of the surrounding environment, an integrated processor for handling content for display to the user, and an integrated image source for introducing the content to the optical assembly. Border: [0251] L.8-17. In embodiments, a system may comprise an interactive head-mounted eyepiece worn by a user, wherein the eyepiece includes an optical assembly through which the user views a surrounding environment and displayed content, wherein the optical assembly comprises a corrective element that corrects the user's view of the surrounding environment, an integrated processor for handling content for display to the user, and an integrated image source for introducing the content to the optical assembly; and an integrated camera facility that images a gesture, wherein the integrated processor identifies and interprets the gesture as a command instruction.  The control instruction may provide manipulation of the content for display, a command communicated to an external device, and the like. Border: [0397]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Border into the teaching of Mora so that the animation of the subject can be realized by displaying a series of human shape models for a prescribed sequence of poses can be presented to a user.

Regarding claim 25, the combined teaching of Mora and Border teaches the method of claim 24, further comprising displaying the digital character using a plurality of stacked waveguides corresponding to a plurality of depth planes (e.g., The present disclosure relates to eyepiece electro-optics.  The eyepiece may include projection optics suitable to project an image onto a see-through or translucent lens, enabling the wearer of the eyepiece to view the surrounding environment as well as the displayed image.  The projection optics, also known as a projector, may include an RGB LED module that uses field sequential color.  With field sequential color, a single full color image may be broken down into color fields based on the primary colors of red, green, and blue and imaged by an LCoS (liquid crystal on silicon) optical display 210 individually.  As each color field is imaged by the optical display 210, the corresponding LED color is turned on.  When these color fields are displayed in rapid sequence, a full color image may be seen.  With field sequential color illumination, the resulting projected image in the eyepiece can be adjusted for any chromatic aberrations by shifting the red image relative to the blue and/or green image and so on.  The image may thereafter be reflected into a two surface freeform waveguide where the image light engages in total internal reflections (TIR) until reaching the active viewing area of the lens where the user sees the image. Border: [0150] L.1-21.  In embodiments, holographic projection technologies may be employed in the presentation of a 3D imaging effect to the user, such as computer-generated holography (CGH), a method of digitally generating holographic interference patterns. … There are a plurality of different methods for calculating the interference pattern for a CGH, including from the fields of holographic information and computational reduction as well as in computational and quantization techniques.  For instance, the Fourier transform method and point source holograms are two examples of computational techniques.  The Fourier transformation method may be used to simulate the propagation of each plane of depth of the object to the hologram plane, where the reconstruction of the image may occur in the far field.  In an example process, there may be two steps, where first the light field in the far observer plane is calculated, and then the field is Fourier transformed back to the lens plane, where the wavefront to be reconstructed by the hologram is the superposition of the Fourier transforms of each object plane in depth.  Border: [0407] L.1-26). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Mora as applied to claim 1 and further in view of Zhou et al. (2010/0033488).

Regarding claim 26, Mora teaches the method of claim 1, further comprising using the pose space to train the pose space deformer (see 26_1 below).
While Mora does not explicitly teach, Zhou teaches:
(26_1). using the pose space to train the pose space deformer (e.g., There are several inputs into the example-based dynamic skinning module 102.  These include a surface mesh of an object to be animated 104, two skeleton-driven animation sequences for the surface mesh--a skeleton-driven animation sequence with surface motion details for the surface mesh and a skeleton-driven animation sequence without surface motion details for the surface mesh.  These inputs are input into an iterative training module 108 which trains a deformable model 110 to learn a set of material properties of the skeleton-driven animation sequence with surface motion details.  The iterative training, in order to produce the deformable model 110, is typically conducted in an off-line mode.  Once the deformable model 110 is trained, it is input into a runtime module for determining the surface motion details 114 along with a new skeleton-driven animation sequence without surface motion details 112.  Zhou: [0025] L.4-21.  Thus, the key body poses (pose space) of Mora are used as a training set for deformation (animation)).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhou into the teaching of Mora because it is convenient to use the input data set to train the deformation (animation) between two given poses.

Response to Arguments
Applicant’s arguments filed on November 13, 2020 have been fully considered but they are not persuasive.
R1.	The applicant argued on p. 5 para. 3 lines 7-13 that “Mora instead describes a technique for creating a 3D model of a person in a given pose based on a set of 2D images-all of the same pose but taken from different points of view. (Mora, paragraph [0001]; FIG. 3.) Mora's technique fails to satisfy the foregoing claim language because it begins with a set of 2D images-not polygon meshes-that are used to create a single polygon mesh corresponding to a single pose of the subject-not a plurality of polygon meshes corresponding to a plurality of poses, each with a unique articulation of at least one body part of the subject.”
The examiner disagreed respectfully.  The reference of Mora teaches at least in the abstract of “A method for generating a realistic 3D reconstruction model for an object or being, comprising: 
a) capturing a sequence of images of an object or being from a plurality of surrounding cameras; 
b) generating a mesh of said an object or being from said sequence of images captured; 
c) creating a texture atlas using the information obtained from said sequence of images captured of said object or being; 
d) deforming said generated mesh according to higher accuracy meshes of critical areas; and 
e) rigging said mesh using an articulated skeleton model and assigning bone weights to a plurality of vertices of said skeleton model; the method comprises generating said 3D reconstruction model as an articulation model further using semantic information enabling animation in a fully automatic framework. 
The system is arranged to implement the method of the invention.”
Mora further teaches that “A second aspect of the invention relates to a system arranged to implement the method of the first aspect, for the particular case of a human 3D model and easily extendable for other kinds of models.” (Mora: [0002]) and “The method is purely mesh-based and can easily transfer motions between human subjects of completely different shape and proportions.  The standard motion capture sequence, which is composed of key body poses, is transformed into a sequence of postures of a simple triangle mesh model.” (Mora: [0029] L.5-8).
Therefore, Mora teaches captured motion sequence transformed in sequence of postures of single triangle mesh model of a 3D articulated human skeleton model.
Thus, Mora teaches that “the polygon meshes being representative of a physical subject in a plurality of poses, each comprising a unique articulation of one or more body parts of the physical subject.  It is interpreted that the polygon mesh is the triangle mesh.  The physical subject is the human body.  Since the human body as shown in Figures 5, 7-10, 18, 20 and 22 consists of body parts of a head, four limbs and a torso.  These body parts are connected body parts and in mesh model, these body parts are connected to form articulated skeleton model.
For details, please see the rejection to claim 1 above.
R2.	The applicant argued on p. 5 para. 4 lines 3-5 and p. 6 para. 1 that “Mora cannot teach "segmenting each of [the] plurality of polygon meshes ... into a plurality of articulation segments," nor "determining an indicator of position or orientation for each of [those] articulation segments for each of the polygon meshes," nor "determining, based on the indicator of position or orientation of the each of the articulation segments, the position or orientation of one or more joints for the plurality of poses."”
The examiner disagreed respectfully.  Mora teaches in “FIG. 22 shows the subject in the capture room (known pose), the mesh with the embedded skeleton and the segmentation of the mesh in different regions associated to skeleton bones (required for flexible skinning).” (Mora: [0163]) and “Once the mesh structure has been recovered, semantic information must be added to the model in order to make its animation possible.  …. In the model, the human body is divided into multiple segments according to major joints of the body, each segment is represented by a rigid linkage, and an appropriate joint is placed between the two corresponding linkages.” (Mora: [0019] L.1-19).
Therefore, Mora teaches segmentation of the mesh structure of a human body that is divided into multiple segments according to the joints of the body, where each segment is represented by a rigid linkage and an appropriate joint is placed between the two corresponding linkages.
Mora further teaches that “Model animation is usually carried out considering joint angle changes as the measures to characterize human pose changing and gross motion.  This means that poses can be defined by joint angles.  By defining poses and motion in such a way, the body shape variations caused by pose changing and motion will consist of both rigid and non-rigid deformation. Rigid deformation is associated with the orientation and position of segments that connect joints.  Non-rigid deformation is related to the changes in shape of soft tissues associated with segments in motion, which, however, excludes local deformation caused by muscle action alone.” (Mora: [0019] L.3-14).
It is obvious that orientation and position of segments associated with each segment are determined and rigid deformation is applied to perform the model animation.
Mora further teaches that “The animation of the subject can also be realized by displaying a series of human shape models for a prescribed sequence of poses.” (Mora: [0020]).  “The standard motion capture sequence, which is composed of key body poses, is transformed into a sequence of postures of a simple triangle mesh model.  This process is performed using standard animation software which uses a skeleton to deform a biped mesh.  The core of the approach is an algorithm to transfer motion from the moving template mesh onto the scanned body mesh.  The motion transfer problem is formulated as a deformation transfer problem.  Therefore, a sparse set of triangle correspondences between the template and the target mesh needs to be manually specified.  Then, the deformation interpolation method automatically animates the target mesh.  The resulting animation is represented as a set of meshes instead of a single rigged mesh and its motion.” (Mora: [0029] L.5-18).
As animation is applied to sequence of poses of the human shape model (mesh), segments orientation and positions have to be determined so that the rigid and non-rigid deformations can be applied to generate a set of meshes to perform the animation.
For details, please see rejections to claim 1 above.
R3.	Regarding the features of pose space and deformer space, Mora teaches that “The standard motion capture sequence, which is composed of key body poses, is transformed into a sequence of postures of a simple triangle mesh model.” (Mora: [0029] L.5-8) and “By defining poses and motion in such a way, the body shape variations caused by pose changing and motion will consist of both rigid and non-rigid deformation. Rigid deformation is associated with the orientation and position of segments that connect joints.  Non-rigid deformation is related to the changes in shape of soft tissues associated with segments in motion, which, however, excludes local deformation caused by muscle action alone.” (Mora: [0019] L.6-14).
The key poses transformed into postures of mesh model are members of pose space and the rigid (orientation and position of segments) and non-rigid (shape of soft tissues) deformations are members of deformer space.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Anguelov (2008/0180448) teaches that “Motion capture animation, shape completion and markerless motion capture methods are provided. A pose deformation space model encoding variability in pose is learnt from a three-dimensional (3D) dataset. Body shape deformation space model encoding variability in pose and shape is learnt from another 3D dataset. The learnt pose model is combined with the learnt body shape model. For motion capture animation, given parameter set, the combined model generates a 3D shape surface of a body in a pose and shape. For shape completion, given partial surface of a body defined as 3D points, the combined model generates a 3D surface model in the combined spaces that fits the 3D points. For markerless motion capture, given 3D information of a body, the combined model traces the movement of the body using the combined spaces that fits the 3D information or reconstructing the body's shape or deformations that fits the 3D information.” (Anguelov: Abstract).
b).	Sundaresan (2009/0232353) teaches that “Completely automated end-to-end method and system for markerless motion capture performs segmentation of articulating objects in Laplacian Eigenspace and is applicable to handling of the poses of some complexity. 3D voxel representation of acquired images are mapped to a higher dimensional space (Rk), where k depends on the number of articulated chains of the subject body, so as to extract the 1-D representations of the articulating chains. A bottom-up approach is suggested in order to build a parametric (spline-based) representation of a general articulated body in the high dimensional space followed by a top-down probabilistic approach that registers the segments to an average human body model. The parameters of the model are further optimized using the segmented and registered voxels.” (Sundaresan: Abstract).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611